but on his attorney as well. NRCP 5(b)(1); NRS 18.015(3). In addition,
                the district court failed to consider Stinziano's February 3, 2014,
                opposition to Steinberg's motion or to otherwise state in its order that it
                refused to consider the opposition because it was late, see EDCR 2.20(e);
                EDCR 5.11(d), and the district court failed to consider the Brunzell factors
                and set forth its reasoning regarding those factors in its order.         See
                Argentena Consol. Mining Co. v. Jolley Urga Wirth Woodbury & Standish,
                125 Nev. 527, 540 n.2, 216 P.3d 779, 788 n.2 (2009); Brunzell, 85 Nev. at
                349-50, 455 P.2d at 33-34. Accordingly, we conclude that the district
                court abused its discretion in adjudicating the retaining lien, and we
                            ORDER the judgment of the district court VACATED AND
                REMAND this matter to the district court for new proceedings on the
                motion to adjudicate the retaining lien consistent with this order.



                                                                                         ,J
                                                           Saitta




                                                                       eaA.               J.
                                                           Pickering


                cc: Hon. William S. Potter, District Judge, Family Court Division
                     Anthony Michael Stinziano
                     Steinberg Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A